 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN DALE EPPERSON, III,                         No. 2:21-cv-00577-TLN-AC
12                      Petitioner,
13           v.                                         ORDER
14    SOLANO COUNTY JAIL, et al,
15                      Respondents.
16

17          Petitioner, a county jail inmate proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 14, 2021, the magistrate judge issued findings and recommendations herein

21   which were served on Petitioner and which contained notice to Petitioner that any objections to

22   the findings and recommendations were to be filed within twenty-one days. (See ECF No. 10.)

23   Petitioner has not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued May 14, 2021 (ECF No. 10), are

28   ADOPTED in full,
                                                       1
 1          2. This action is DISMISSED pursuant to Rule 4 of the Rules Governing Section 2254

 2   Cases, and

 3          3. The Court DECLINES to issue the certificate of appealability referenced in 28 U.S.C.

 4   § 2253.

 5          The Clerk of Court is directed to close the case.

 6   DATED: July 1, 2021

 7

 8

 9
                                                    Troy L. Nunley
10                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
